Title: From James Madison to John Armstrong, 20 June 1814
From: Madison, James
To: Armstrong, John


        
          June 20. 1814
        
        General Wilkinson it appears, addressed an application to the P. on the 6th. ult: for an opportunity of securing testimony wch. may be lost by the casualties of the campaign. This is reasonable; and may be effected by depositions taken in the usual mode a Judge advocate attending on the part of the public. Give the proper instructions for the purpose, & let the Genl. be informed that his request is complied with. It will be proper also to liberate him from his restriction to particular places of residence.
        I wish a list of all the Majr. & Brigadiers Generals not prisoners of war as at present respectively distributed for service.
        
          J.M
        
      